Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed January 4, 2021. 

Claims 1-4 and 6-10 are pending. Claims 1,7 and 10 have been amended.

All prior rejections are withdrawn in view of applicant’s amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Egli (US 2005/0061200).
Egli teaches printing synthetic hydrophobic fibers such as polyester (paragraph 0011, 0051) with dyes of formula (I) (paragraph 0016) where R1 is bromo or cyano, (claim 0018), R2 is hydrogen, chloro or bromo (paragraph 0019), R3 is hydrogen (paragraph 0020), R4 is nitro (paragraph 0021), R5 is methoxyethyl, methoxycarbonyethyl 
Egli does not teach all the claimed substituents in a single embodiment but allows for selection of the claimed substituents to arrive at the claimed dye.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed substituents in the claimed locations to arrive at the claimed dye structure as Egli teach similar dyes with similar substituents as effective in printing synthetic hydrophobic polyesters for the benefit of good general fastness, good lightfastness, good wetfastness, good chlorine fastness, rub fastness, fastness to hot pressing and pleating and also sharp contours and a high color strength (paragraph 0090). Choosing from functionally equivalent substituents in small lists of 3-8 species per list to arrive at dyes for the analogous purpose of coloring and printing similar polyester textiles is obvious absent a showing of criticality of selection of one substituent over another. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Egli (US 2005/0061200) in view of Leaver (US 6,562,082).
Egli is relied upon as set forth above. 
Egli does not teach Disperse Green 9 or the process of preparing the dyes of claim 6.
Leaver teach mixtures of disperse dyes are effective in printing polyester (claim 12, column 1, line 45 to column 2, line 40; column 5, lines 20-35). Leaver teaches the dye mixtures provide brighter shades and have a higher heat fastness at less expense (column 1, lines 40-45). Leaver teaches dyes of formula (I) wherein free rotation can occur 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dye compositions of Egli by including disperse green 9 as Leaver teaches this dye is effective in printing polyester materials and disperse dye mixtures provide brighter shades and heat fastness at less expense. Combining dyes to arrive at custom shades is conventional in the printing art. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to prepare the dyes of Egli by the methods taught in Leaver as Leaver teaches overlapping species to those of Egli and using a similar method to make similar dyes effectively would be obvious. Leaver teaches the diazotizing and coupling similar structures is a conventional manner for efficiently producing the dyes (column 2, lines 40-65). Using the claimed R1 and R2 as taught by Egli and also taught by Egli as functionally equivalent to the species in Leaver would be obvious to make similar dyes in conventional reaction schemes. Using a known effective method to prepare a functionally equivalent dye would be obvious absent a showing of criticality. 


Response to Arguments
Applicant’s arguments, with respect to the prior rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Egli.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761